Citation Nr: 1811480	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar sprain.

2.  Entitlement to service connection for degenerative joint disease of the bilateral knees.

3.  Entitlement to an increased rating in excess of 10 percent for an internal medullary rod screws fixation for comminuted left tibia and fibula fracture.

4.  Entitlement to a compensable rating for costochondritis.



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1977 to September 1997, including in combat and in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi

The issues of entitlement to an increased rating in excess of 10 percent for an internal medullary rod screws fixation for comminuted left tibia and fibula fracture and entitlement to a compensable rating for costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's lumbar strain is secondary his service connected left leg disability.

2.  It is at least as likely as not that the Veteran's bilateral degenerative arthritis of the knees is secondary to his service connected left leg disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar sprain are met.  38 U.S.C § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for bilateral knee degenerative arthritis are met.  38 U.S.C § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Secondary Service Connection

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his lumbar strain and bilateral knee degenerative arthritis are related to his service connected an internal medullary rod screws fixation for comminuted left tibia and fibula fracture.  The Board upon review finds that the evidence supports the Veteran's contention and service connection is warranted for lumbar sprain and bilateral knee degenerative arthritis.

Regarding the Veteran's lumbar spine disability, the Veteran was diagnosed with a lumbar strain in a March 2011 VA examination.  He is service connected for an internal medullary rod screws fixation for comminuted left tibia and fibula fracture.  He also provided a February 2017 private medical opinion which the Board finds probative on the issue of nexus.  This February 2017 examiner cited the Veteran's service connected internal medullary rod screws fixation for comminuted left tibia and fibula fracture and described in detail how this disability at least as likely as not caused his low back strain via biomechanical operation of the human body.  The Board finds that this opinion satisfies the nexus element, and thus, service connection is warranted for the Veteran's lumbar strain as secondary to the service-connected left leg condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Regarding the Veteran's bilateral knee arthritis, the Veteran was diagnosed with bilateral knee degenerative arthritis in a January 2017 VA examination.  The Veteran is service connected for internal medullary rod screws fixation for comminuted left tibia and fibula fracture.  He also provided a February 2017 private medical opinion which the Board finds probative on the issue of nexus.  This February 2017 examiner cited the Veteran's service connected internal medullary rod screws fixation for comminuted left tibia and fibula fracture and described in detail how this disability at least as likely as not caused his bilateral knee degenerative arthritis via biomechanical operation of the human body.  The Board finds that this opinion satisfies the nexus element, and thus, service connection is warranted for the Veteran's lumbar strain.  See Nieves-Rodriguez v. Peake, supra.


ORDER

Entitlement to service connection for lumbar strain is granted.

Entitlement to service connection for bilateral knee degenerative arthritis is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  The VA examinations conducted in July 2016 and January 2017 for the Veteran's costochondritis and internal medullary rod screws fixation for comminuted left tibia and fibula fracture are, in part, inadequate.

The Board notes that both the July 2016 and January 2017 VA examinations did not adequately address the rating criteria under which the Veteran's internal medullary rod screws fixation for comminuted left tibia and fibula fracture are rated.  The examinations instead focused on the Veteran's bilateral knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Turning to the Veteran's claim for a compensable rating for costochondritis, the Board specifically directed that any examination of this disability include x-ray evidence.  However, the VA examinations which were conducted in July 2016 and January 2017 did not include any x-ray images of the Veteran's chest as directed.  Moreover, the January 2017 VA examination found that the Veteran's costochondritis had resolved.  However, the Veteran provided a February 2017 private medical examiner's report wherein a clinician documented the Veteran's complaints of chest pain and found that the Veteran's costochondritis was still active.  This inconsistency and the noncompliance with the Boards December 2015 directive render the January 2017 and July 2016 examination inadequate.  Therefore, the Board finds that the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the February 2017 private examiner has additionally opined that the Veteran's costochondritis would be more accurately rated under the muscle injury diagnostic code.  While this private examiner went on to conclude that the Veteran's costochondritis is analogous to a severe or moderately severe muscle injury, she did not explain how the Veteran's muscle pain was analogous to through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft, parts, and intermuscular scarring. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination of his left leg disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  
 
The examiner should determine the current nature and severity of the Veteran's service-connected internal medullary rod screws fixation for comminuted left tibia and fibula fracture.  

Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination of his costochondritis.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report. However, the Board specifically requests that the Veteran receive a chest x-ray.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should determine the current nature and severity of the Veteran's service-connected costochondritis, to include if the condition equates to or involves symptomatology related to the muscles of the chest..  

The examiner is also asked to state whether the Veteran's service-connected costochondritis is manifested by degenerative arthritis based on x-ray evidence. 

A complete rationale must be provided for any opinions expressed.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


